 

Exhibit 10.1

 

RESIGNATION AGREEMENT AND GENERAL RELEASE

 

THIS RESIGNATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into as of this 3rd day of April, 2020 (the “Resignation Date”) by and
among Spirit AeroSystems, Inc. (the “Company”), Spirit AeroSystems Holdings,
Inc., the parent of the Company (the “Parent”), and John Gilson (the
“Executive”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.                    Resignation. Effective January 29, 2020, the Executive
resigned from his position as Vice President of Finance - Controller of the
Company and from all other positions he holds as an officer or director of the
Company or any of its subsidiaries or as an officer of the Parent. No other
action is required for these resignations to be effective.

 

2.                       Consideration in Settlement. In consideration of (i)
the release of all claims described below in Paragraph 3, (ii) the Covenant Not
to Sue in Paragraph 4, (iii) the protective agreements described in Paragraphs 5
and 6, (iv) the agreement of future cooperation in Paragraph 15 and (v) the
other terms of this Agreement, the Company agrees to compensate the Executive as
follows (subject in all cases to Paragraph 2(g) of this Agreement):

 

(a)                  Separation Payments. The Company shall pay the Executive
the sum of $295,000 (the “Separation Payment”), which is equivalent to one year
of the Executive’s current annual base salary. The Separation Payment shall be
payable in four substantially equal installments, with the first such
installment to be paid to the Executive within thirty (30) days after the
Resignation Date and the remaining three installments to be paid to Executive
within thirty (30) days after the next after each of the three (3), six (6) and
nine (9) month anniversaries of the Resignation Date. For purposes of Section
409A of the Code, each payment made under this Agreement will be treated as a
separate payment. The Company and the Executive acknowledge and agree that all
payments constitute “wages” for purposes of FICA, FUTA and income tax
withholding and such taxes, as well as any other withholdings that are typically
deducted from wages, shall be withheld as to any payments made under this
Agreement.

 

(b)                  The Company shall pay Executive a lump sum of $20,000
within 30 days of the Resignation Date to assist with the costs associated with
coverage under COBRA for continuation of benefits and medical and dental
benefits for a period of twelve (12) months after the Resignation date.

 

(c)                  STIP Equivalent Award. The Executive shall be entitled to a
payment that is equivalent to the amount that would be payable based on actual
achievement of performance with respect to 2019 under the short-term incentive
program (“STIP”) maintained pursuant to and in accordance with the Spirit
AeroSystems Holdings, Inc. 2014 Omnibus Incentive Plan (the “OIP”) based on an
assumed performance at target levels (ie, a STIP score of not less than 1.0 for
the Company and the Executive. Such amount shall be paid to the Executive in
cash at the time the annual award for 2019 under the STIP is otherwise paid to
the Company’s executive officers subject to any applicable deferral election
procedures under the Company’s Amended and Restated Deferred Compensation Plan.

 

(d)                  LTIP Awards. The Company shall waive the requirement for
the Executive to be employed by the Company with respect to the February 2020
vesting of the Executive’s time/service based restricted stock awards (the
“Specified Unvested Award”) under the Spirit AeroSystems Holdings, Inc. Amended
and Restated Long-Term Incentive Plan maintained pursuant to and in accordance
with the OIP. For the avoidance of doubt, (i) any other outstanding awards not
expressly identified herein that remain unvested on the Resignation Date shall
be forfeited, (ii) the Specified Unvested Award shall continue vesting in all
respects as if Executive’s employment had not terminated, (iii) any restrictions
on transfer or other similar restrictions with respect to the Specified Unvested
Award will continue to apply as if Executive’s employment had not terminated,
(iv) all other terms of the Specified Unvested Award will continue to apply, and
(v) the Company may withhold amount required for the payment of federal or state
taxes from the Specified Unvested Amount at such time and on such terms as it
determines to be required or appropriate.

 



 

 

 

(e)                  Waiver of Repayment Obligations. The Company agrees to
waive any obligation of Executive to reimburse or repay the Company for the
following disbursements made to Executive under the Employment Agreement,
entered into on the 8th day of January, 2018 (the “Employment Agreement”), by
and between the Company and Executive or any other agreement:

 

i.                     Cash sign-on bonus paid pursuant to Section 3(b) of the
Employment Agreement; and

ii.                     Retention bonus awarded October 2019.

 

(f)                   Career Transition Services. Pay for reasonable and
documented career transition services through July 31, 2020. In order to receive
this benefit, you must contact Jay Hohl who will make arrangements for these
services from a Spirit approved vendor.

 

(g)                  Other Continuing Rights. The Executive agrees that, except
for his accrued base salary earned through the Resignation Date, he has been
paid all other compensation due to him, including but not limited to all salary,
bonuses, deferred compensation, incentives and all other compensation of any
nature whatsoever. Except as set forth above, no other sums (contingent or
otherwise) shall be paid to the Executive in respect of his employment by the
Company or the Parent, and any such sums (whether or not owed) are hereby
expressly waived by the Executive. The foregoing notwithstanding, following the
Resignation Date, the Executive shall be entitled to receive his account balance
and accrued benefit, as applicable, under the Parent’s Retirement and Savings
Plan in accordance with the terms of such plan.

 

(h)                  Contingent Entitlement. The Executive acknowledges that his
entitlement to payments and/or vesting under Paragraph 2(a) through (d) shall be
conditioned on his continuing compliance with Paragraphs 3, 4, 5, 6, 10(c) and
15 of the Agreement. The Executive’s violation of any obligation within
Paragraphs 3, 4, 5, 6, 10(c) or 15 shall terminate the Company’s obligation to
continue to make payments and to continue vesting of awards in accordance with
Paragraph 2(a) through (d). The Executive acknowledges that amounts paid under
this Agreement, the OIP or the other Benefit Plans are subject to any applicable
Company policy on the recovery of compensation (i.e., a so-called “clawback
policy”).

 



 

 

 

(3)                General Release. As a material inducement to the Company and
the Parent to enter into this Agreement and in consideration of the payments to
be made by the Company and the Parent to the Executive in accordance with
Paragraph 2 above, the Executive, on behalf of himself, his representatives,
agents, estate, heirs, successors and assigns, and with full understanding of
the contents and legal effect of this Agreement and having the right and
opportunity to consult with his counsel, releases and discharges the Company,
the Parent, and their respective shareholders, officers, directors, supervisors,
members, managers, employees, agents, representatives, attorneys, insurers,
parent companies, divisions, subsidiaries, affiliates and all employee benefit
plans sponsored or contributed to by the Company or the Parent (including any
fiduciaries thereof), and all related entities of any kind or nature, and its
and their predecessors, successors, heirs, executors, administrators, and
assigns (collectively, the “Released Parties”) from any and all claims, actions,
causes of action, grievances, suits, charges, or complaints of any kind or
nature whatsoever, that he ever had or now has (through the Resignation Date),
whether fixed or contingent, liquidated or unliquidated, known or unknown,
suspected or unsuspected, and whether arising in tort, contract, statute, or
equity, before any federal, state, local, or private court, agency, arbitrator,
mediator, or other entity, regardless of the relief or remedy; provided,
however, and subject to Paragraph 4 below, the Agreement is not intended to and
does not limit the Executive’s right to file a charge or participate in an
investigative proceeding of the EEOC or another governmental agency. Without
limiting the generality of the foregoing, it being the intention of the parties
to make this release as broad and as general as the law permits, this release
specifically includes, but is not limited to, and is intended to explicitly
release, any claims under the Employment Agreement; any and all subject matter
and claims arising from any alleged violation by the Released Parties under the
Fair Labor Standards Act; Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991 (42
U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the Employee
Retirement Income Security Act of 1974, as amended (whether such subject matter
or claims are brought on an individual basis, a class representative basis, or
otherwise on behalf of an employee benefit plan or trust); the Kansas Act
Against Discrimination, the Kansas Age Discrimination in Employment Act, the
Kansas wage payment statutes, and other similar state or local laws; the
Americans with Disabilities Act; the Family and Medical Leave Act; the Genetic
Information Nondiscrimination Act of 2008; the Worker Adjustment and Retraining
Notification Act; the Equal Pay Act; Executive Order 11246; Executive Order
11141; and any other statutory claim, tort claim, employment or other contract
or implied contract claim, or common law claim for wrongful discharge, breach of
an implied covenant of good faith and fair dealing, defamation, invasion of
privacy, or any other claim, arising out of or involving his employment with the
Company, the termination of his employment with the Company, or involving any
other matter, including but not limited to the continuing effects of his
employment with the Company or termination of employment with the Company.

 

The Executive further acknowledges that he is aware that statutes exist that
render null and void releases and discharges of any claims, rights, demands,
liabilities, action and causes of action which are unknown to the releasing or
discharging party at the time of execution of the release and discharge. The
Executive hereby expressly waives, surrenders and agrees to forego any
protection to which he would otherwise be entitled by virtue of the existence of
any such statute in any jurisdiction including, but not limited to, the State of
Kansas. The foregoing notwithstanding, the Company and the Parent hereby
acknowledge and agree that the foregoing release shall not apply with respect to
the Executive’s right (i) to enforce the terms of this Agreement and (ii) to the
maximum extent permitted by law, to indemnification as an officer and director
of the Company and the Parent in accordance with the Company’s and the Parent’s
certificate of incorporation and bylaws and the terms of any indemnification
agreement with the Parent and/or the Company to which the Executive is a party
as of the date hereof, and to continued coverage under the Company’s and its
Parent’s Directors and Officers liability insurance policies as in effect from
time to time and (iii) to benefits under the terms of any employment benefit
plan in which he participated while employed by the Company and to continuation
of benefits under COBRA.

 

(4)                Covenant Not to Sue. The Executive, for himself, his heirs,
executors, administrators, successors and assigns agrees not to bring, file,
claim, sue or cause, assist, or permit to be brought, filed, or claimed any
action, cause of action, or proceeding regarding or in any way related to any of
the claims described in Paragraph 3 above, and further agrees that this
Agreement will constitute and may be pleaded as, a bar to any such claim,
action, cause of action or proceeding. If the Executive files a charge or
participates in an investigative proceeding of the EEOC or another governmental
agency, or is otherwise made a party to any proceedings described in Paragraph 4
above, the Executive will not seek and will not accept any personal equitable or
monetary relief in connection with such charge or investigative or other
proceeding.

 



 

 

 

(5)                No Disparaging, Untrue Or Misleading Statements. Executive
represents that he has not made, and agrees that he will not make, to any third
party any disparaging, untrue, or misleading written or oral statements about or
relating to the Company, or its products or services (or about or relating to
any officer, director, agent, employee, or other person acting on the Company’s
behalf). The Company agrees to use reasonable efforts to ensure that its “named
executive officers”, as such term is defined under Item 402 of Regulation S-K
promulgated by the Securities and Exchange Commission will not make, to any
third party any disparaging, untrue, or misleading written or oral statements
about or relating to you. The foregoing provision shall not be effective with
respect to any information required to be disclosed by the Executive, Company or
named executive officers by the order of a court or administrative agency,
subpoena or other legal or administrative demand.

 

(6)               Protective Agreement. The Executive acknowledges and agrees
that he shall continue to be bound by the terms and conditions of Paragraph 4 of
the Employment Agreement, the terms of which are incorporated herein by
reference; provided, that the parties agree that the noncompetition and non-
solicitation periods as set forth under Paragraphs 4(c) and (d) of the
Employment Agreement shall be applicable.

 

(7)                Permitted Activities. Notwithstanding any other provision of
this Agreement or the Employment Agreement, nothing in this Agreement is
intended to, or does, preclude you from (i) contacting, reporting to, responding
to an inquiry from, filing a charge or complaint with, communicating with, or
otherwise participating in an investigation conducted by, the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission, or any other federal, state, or local governmental agency,
commission, or regulatory body; (ii) giving truthful testimony or making
statements under oath in response to a subpoena or other valid legal process or
in any legal proceeding; (iii) otherwise making truthful statements as required
by law or valid legal process; (iv) engaging in any concerted or other legally
protected activities; or (v) disclosing a trade secret in confidence to a
governmental official, directly or indirectly, or to an attorney, if the
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law.

 

Furthermore, notwithstanding the provisions herein, you understand that you will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. You
likewise understand that, if you file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, you may disclose the Company’s trade
secret(s) to your attorney and use the trade secret information in the court
proceeding, if you (i) file any document containing the trade secret under seal;
and (ii) do not disclose the trade secret, except pursuant to court order.

 

(8)                Severability. If any provision of this Agreement shall be
found by a court of competent jurisdiction to be invalid or unenforceable, in
whole or in part, then such provision shall be construed and/or modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision had been originally incorporated
herein as so modified or restricted, or as if such provision had not been
originally incorporated herein, as the case may be. The parties further agree to
seek a lawful substitute for any provision found to be unlawful; provided, that,
if the parties are unable to agree upon a lawful substitute, the parties desire
and request that a court or other authority called upon to decide the
enforceability of this Agreement modify the Agreement so that, once modified,
the Agreement will be enforceable to the maximum extent permitted by the law in
existence at the time of the requested enforcement.

 



 

 

 

(9)                Waiver. A waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver or estoppel of
any subsequent breach by any other party. No waiver shall be valid unless in
writing and signed by an authorized officer of the Company or the Executive.

 

(10)                Miscellaneous Provisions.

 

a.                   The parties explicitly acknowledge their obligation of good
faith and fair dealing in the execution of the terms of this Agreement.

 

b.                   Representation. The Executive represents and certifies that
he has carefully read and fully understands all of the provisions and effects of
this Agreement, has knowingly and voluntarily entered into this Agreement freely
and without coercion, and acknowledges that the Company advised him to consult
with an attorney prior to executing this Agreement. The Executive is voluntarily
entering into this Agreement and neither the Company nor its employees,
officers, directors, representatives, attorneys or other agents made any
representations concerning the terms or effects of this Agreement other than
those contained in the Agreement itself and the Executive is not relying on any
statement or representation by the Company or any other Released Parties in
executing this Agreement. The Executive is relying on his own judgment and that
of his attorney to the extent so retained. The Executive also specifically
affirms that this Agreement clearly expresses his intent to waive fraudulent
inducement claims, and that he disclaims any reliance on representations about
any of the specific matters in dispute.

 

c.                   Return of Property. On or before the signing of this
Agreement, the Executive shall return to the Company all of the Company’s and
the Parent’s and their respective subsidiaries property that is in the
Executive’s possession, custody or control, including, without limitation, (a)
all keys, access cards, badges, credit cards, mobile devices, computer hardware,
computer software, data, materials, documents, records, policies, client and
customer information, marketing information, design information, specifications
and plans, data base information and lists, and any other property or
information of the Company, the Parent and their subsidiaries (whether those
materials are in paper or computer-stored form), and (b) all documents and other
property containing, summarizing, or describing any Confidential Information (as
defined in the Employment Agreement), including all originals and copies, except
for property which the Company may otherwise agree in writing that the Executive
may retain in order to perform the transition services hereunder or otherwise.
The Executive affirms that he will not retain any such property or information
in any form (except as permitted in accordance with the preceding sentence), and
will not give copies of such property or information or disclose their contents
to any other person.

 

(11)             Complete Agreement. This Agreement sets forth the entire
agreement between the parties, and fully supersedes any and all prior agreements
or understandings, whether oral or written, between the parties pertaining to
actual or potential claims arising from the Executive’s employment with the
Company and the Parent or the termination of the Employment Agreement and the
Parent, provided, however, that the parties acknowledge and agree that the
Employment Agreement shall continue in effect until the Resignation Date; and
provided, further, that all obligations and rights arising under Paragraph 4 of
the Employment Agreement, which are incorporated by reference herein, shall not
be superseded and shall remain in full force and effect. The Company’s payment
obligations under this Agreement shall become effective on the Resignation Date,
contingent upon the Executive’s compliance with his obligations hereunder.
Effective as of the end of the day on the Resignation Date, the Employment
Agreement shall terminate. The Executive expressly warrants and represents that
no promise or agreement which is not herein expressed has been made to him in
executing this Agreement. The Executive further expressly represents and
warrants that he will not hereafter seek reinstatement, recall or re- employment
with the Company, the Parent or any of their respective subsidiaries or
affiliates.

 



 

 

 

(12)             No Pending or Future Lawsuits. The Executive represents that he
has no lawsuits, claims or actions pending in his name, or on behalf of any
other person or entity, against the Company or any of the Released Parties. The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.

 

(13)             No Admission of Liability. The Executive understands and
acknowledges that this Agreement constitutes a compromise and settlement of any
and all actual or potential disputed claims by the Executive. No action taken by
the Company hereto, nor by the Executive, either previously or in connection
with this Agreement, shall be deemed or construed to be (a) an admission of the
truth or falsity of any actual or potential claims or (b) an acknowledgment or
admission by the Company or the Executive of any fault or liability whatsoever
to the other party or any third party.

 

(14)             Reimbursement. If the Executive or his heirs, executors,
administrators, successors or assigns (a) is in breach of or breaches Paragraphs
3, 4, 5, 6, 10(c) or 15 of this Agreement, (b) attempts to challenge the
enforceability of this Agreement, or (c) files a charge of discrimination, a
lawsuit of any kind or nature against one or more of the Released Parties, or a
claim of any kind or nature against one or more of the Released Parties, the
Executive or his heirs, executors, administrators, successors or assigns shall
be obligated to tender back to the Company, as a contractual remedy hereunder,
all payments made to him or them under Paragraph 2 of this Agreement, including,
for avoidance of doubt, any payments resulting from the vesting of Specified
Unvested Awards following the Resignation Date, or any amount of actual damages
proven by the Company, if greater. Further, the Executive shall indemnify and
hold harmless the Company, its shareholders, employees, officers, directors and
other agents from and against all claims, damages, demands, judgments, losses,
costs and expenses, including attorneys’ fees, or other liabilities of any kind
or nature arising out of said breach, challenge or action by the Executive, his
heirs, executors, administrators, successors or assigns. The Company and the
Executive acknowledge that the remedy set forth hereunder is not to be
considered a form of liquidated damages and the tender back shall not be the
exclusive remedy hereunder.

 

(15)             Future Cooperation. Upon request, Executive agrees to provide
assistance and cooperation, without the necessity of subpoena, in any matter or
matters (including but not limited to any regulatory, law enforcement or
judicial investigations or proceedings, mediations, arbitrations or lawsuits,
any claim negotiations with customers or suppliers, or otherwise) of which the
Company identifies Executive as potentially having knowledge (or otherwise
relating to Executive’s expertise or experience), where deemed appropriate by
the Company, including providing information, consulting, training, preparing
for, and/or attending any hearing or proceeding (whether relating to the
Company’s defense or prosecution of any existing or future actions,
arbitrations, claims or litigations or otherwise). The Company will reimburse
Executive for the reasonable costs and expenses in connection therewith,
provided however that such payments (i) are not intended to influence in any way
the testimony Executive gives under oath, and Executive agrees to testify
truthfully and (ii) do not encompass attorney’s fees incurred by Executive. The
Company’s agreement to reimburse Executive through this Agreement is not based,
conditioned or contingent in any way on the substance, content or efficacy of
Executive’s testimony, or the outcome of any particular matter.

 

(16)             Amendment. This Agreement may not be altered, amended, or
modified except in writing signed by both the Executive and the Company.

 

(17)             Joint Participation. The parties hereto participated jointly in
the negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.

 



 

 

 

(18)             Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Kansas, and any court
action commenced to enforce this Agreement shall have as its sole and exclusive
venue the County of Sedgwick, Kansas. In addition, the Executive and the Company
waive any right he or it may otherwise have to a trial by jury in any action to
enforce the terms of this Agreement.

 

(19)             Execution of Agreement. This Agreement may be executed in
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Agreement. This Agreement, to the extent
signed and delivered by means of a facsimile machine or by PDF file (portable
document format file), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the originally signed version delivered in
person. At the request of any party hereto, each other party shall re-execute
original forms hereof and deliver them to all other parties.

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.

 

IN WITNESS WHEREOF, the Executive, the Company and the Parent have voluntarily
signed this Resignation Agreement and General Release consisting of eight (8)
pages effective as of the first date set forth above.

 

SPIRIT AEROSYSTEMS, INC.   JOHN GILSON       /s/ Samantha J. Marnick   /s/ John
Gilson       By:  Samantha J. Marnick           Its: EVP, CAO & Strategy        
  SPIRIT AEROSYSTEMS HOLDINGS, INC.           /s/ Samantha J. Marnick          
By: Samantha J. Marnick           Its: EVP, CAO & Strategy    

 



 

 

 